Name: 2011/194/EU: Council Decision of 7Ã March 2011 on the conclusion of a Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and of an Agreement on Trade in Bananas between the European Union and the United States of America
 Type: Decision
 Subject Matter: European construction;  America;  economic geography;  EU finance;  trade;  international affairs;  plant product
 Date Published: 2011-04-04

 4.4.2011 EN Official Journal of the European Union L 88/66 COUNCIL DECISION of 7 March 2011 on the conclusion of a Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and of an Agreement on Trade in Bananas between the European Union and the United States of America (2011/194/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2010/314/EU (1), the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and the Agreement on Trade in Bananas between the European Union and the United States of America were signed on behalf of the Union on 31 May 2010 and 8 June 2010, respectively, subject to their conclusion at a later date. (2) Those two Agreements should be approved, HAS ADOPTED THIS DECISION: Article 1 The following Agreements are hereby approved: (a) the Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela (2) (the Geneva Agreement); (b) the Agreement on Trade in Bananas between the European Union and the United States of America (3) (the EU/US Agreement). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in paragraph 8(a) of the Geneva Agreement and in paragraph 6 of the EU/US Agreement, in order to express the consent of the Union to be bound by those Agreements. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S. (1) OJ L 141, 9.6.2010, p. 1. (2) OJ L 141, 9.6.2010, p. 3. (3) OJ L 141, 9.6.2010, p. 6.